Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendments dated 9/27/22 are hereby entered.
 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 28, 30-34, 36-39, and 41-49 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 28, 30-34, 36-39, and 41-49 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being and/or as a method of organizing human activity.

In regard to Claims 28, 45, and 46, the following limitations can be performed as a mental process by a human being and/or as a method of organizing human activity, in terms of performing
A method for training a user's brain […]
[…] stor[ing] a plurality of texts in a normal direction…360;
[…]
[…] stor[ing] data representing each page of a book,
[…] compris[ing]
	[providing an output of] the plurality of texts […];
	[providing an output of] reversing at least some of the plurality of texts…texts;
	[providing an output of] the plurality of texts which includes at least some reversed text…predetermined order […];
	receiving […] user inputs associated with the […] displayed plurality of texts;
	evaluating […] the user based on the received user inputs…points, where the first data sheet is stored […]; and
	setting […] an initial condition in relation to displaying the book…wherein the second data sheet is stored […];
	[…]
	displaying […] the one page of the book […]

wherein time during which each of the texts is […] displayed is less than [a predetermined amount of time],
wherein the reversed text is a text in a direction in which a rotation angle of the text is 135° to 225°,
wherein the inverted text is a text wherein a text in the normal direction is inverted around a longitudinal central axis in a two-dimensional plane,
wherein the inverted and reversed text is a text which is a reversed text and which is an inverted text, and
wherein a display embodiment of the plurality of texts changes when reversed or inverted, 

In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being and/or as a method of organizing human activity.
Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., a “device”, a “first device”, a “second device”, a “third device”, a “fourth device”, “program”, performing an action “instantaneously” or within a certain time period, these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., a “device”, a “first device”, a “second device”, a “third device”, a “fourth device”, “program”, performing an action “instantaneously” or within a certain time period, these are generic, well-known, and conventional computer elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., Figure 3 in Applicant’s specification and text regarding same.  See, e.g., p77 in regard to displaying texts for a specific amount of time and p63 in regard to displaying something “instantaneously.”

	Response to Arguments
 	Applicant argues on page 15 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image1.png
    255
    749
    media_image1.png
    Greyscale

Applicant’s argument is not persuasive because Applicant provides no legal basis or rationale as to why the nature of the data being displayed renders patent eligibility for purposes of the two-part Mayo test.  Furthermore, the CAFC has held claimed subject matter to be patent ineligible wherein stored data was displayed to a human user.  See, e.g., the claimed “fingering notations” displayed to the user in Ubisoft v Yousician, wherein the CAFC held the claimed subject matter to be patent ineligible as a mental process, citing Electric Power Group.

	Applicant argues on page 15 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image2.png
    167
    691
    media_image2.png
    Greyscale

Applicant’s argument is not persuasive.  Applicant claims a method of teaching a human subject to read faster and claims directed to such subject matter have been held to be patent ineligible as a method of organizing human activity by the CAFC in decisions such as, e.g., In re Noble Systems Corporation (non-precedential).

	Applicant argues on page 16 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image3.png
    192
    699
    media_image3.png
    Greyscale

Applicant’s argument is not persuasive because Applicant provides no legal basis or rationale as to why the particular claimed visual appearance of the data being displayed renders patent eligibility for purposes of the two-part Mayo test.  And the CAFC has repeatedly held that providing various visual outputs of data to be a mental process in decisions such as Electric Power Group (power grid metrics), University of Florida Research Foundation (sampled physiological data), and Yousician (fingering notations and guitar mini-games).

	Applicant argues on page 16 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image4.png
    265
    704
    media_image4.png
    Greyscale

Applicant’s argument is not persuasive because Applicant cites no legal authority in support of its argument that it has claimed a “practical application” and there is, thereby, no way to respond to Applicant’s argument.  Applicant appears to be arguing that its claimed invention is useful, however, utility and subject matter eligibility are two separate burdens under 35 USC 101.  See MPEP 2104(III) and (IV).

	Applicant argues on pages 16-17 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image5.png
    127
    690
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    163
    685
    media_image6.png
    Greyscale

Applicant’s argument is not persuasive because gathering user inputs has been held by the CAFC to be part of a mental process.  See, e.g., Yousician in regard to gathering user inputs from a “guitar input device” and then employing those inputs to generate a certain visual display in the form of a “mini-game”.

	Applicant argues on page 17 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image7.png
    252
    699
    media_image7.png
    Greyscale

Applicant’s argument is not persuasive because Applicant provides no basis or rationale for its argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Peter Vasat can be reached at 571-270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715